Name: 97/594/EC, ECSC, Euratom: Commission Decision of 30 July 1997 on the updating of the amounts specified in Regulation (Euratom, ECSC, EC) No 3418/93 laying down detailed rules for the implementation of the Financial Regulation
 Type: Decision
 Subject Matter: public finance and budget policy;  budget;  prices;  EU finance
 Date Published: 1997-08-30

 Avis juridique important|31997D059497/594/EC, ECSC, Euratom: Commission Decision of 30 July 1997 on the updating of the amounts specified in Regulation (Euratom, ECSC, EC) No 3418/93 laying down detailed rules for the implementation of the Financial Regulation Official Journal L 239 , 30/08/1997 P. 0054 - 0055COMMISSION DECISION of 30 July 1997 on the updating of the amounts specified in Regulation (Euratom, ECSC, EC) No 3418/93 laying down detailed rules for the implementation of the Financial Regulation (97/594/ECSC, EC, Euratom)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Treaty establishing the European Atomic Energy Community,Having regard to the Treaty establishing the European Coal and Steel Community,Having regard to Commission Regulation (Euratom, ECSC, EC) No 3418/93 of 9 December 1993 laying down detailed rules for the implementation of certain provisions of the Financial Regulation of 21 December 1977 (1), and in particular Article 145 thereof,Whereas the consumer price index (EUR 15) was 136,77 in December 1992, 141,40 in December 1993, 145,70 in December 1994 and 150,00 in December 1995;Whereas, pursuant to Article 145 of Regulation (Euratom, ECSC, EC) No 3418/93, the fixed amounts specified in that Regulation should be adapted with effect from 1 January 1997,HAS DECIDED AS FOLLOWS:Article 1 The fixed amounts specified in Regulation (Euratom, ECSC, EC) No 3418/93 shall be updated as follows with effect from 1 January 1997:>TABLE>>TABLE>Article 2 This Decision shall be communicated to the other Community institutions and bodies by the Commission's accounting officer.Done at Brussels, 30 July 1997.For the CommissionErkki LIIKANENMember of the Commission(1) OJ No L 315, 16. 12. 1993, p. 1.